Citation Nr: 0534277	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of a fracture of the left fourth (ring) finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the RO.  
Specifically, in that decision, the RO denied entitlement to 
a compensable disability evaluation for the veteran's 
service-connected residuals of a fracture of the left ring 
finger.

In January 2005, the veteran testified at a hearing before 
the undersigned via video teleconference.  In March 2005, the 
Board remanded this matter to the RO for further development 
of the evidence and other procedural action.

In a statement received in October 2002, the veteran referred 
to a claim regarding his heart, lungs, and sinuses.  By 
December 2003 rating decision, the RO denied entitlement to a 
disability evaluation greater than 60 percent for the 
veteran's service-connected bronchial asthma.  Significantly, 
however, the RO did not adjudicate the issues of entitlement 
to service connection for a cardiovascular disorder and 
entitlement to a disability rating greater than 30 percent 
for the veteran's service-connected allergic rhinitis and 
sinusitis.  

The Board referred these matters to the RO for initial 
adjudication in March 2005.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  The RO, however, does not appear to have 
taken any action in this regard.  These matters are again 
referred to the RO for initial adjudication.  See Id.




FINDINGS OF FACT

1.  The veteran's service-connected left fourth finger 
disability is manifested by subjective complaints only, and 
any other symptomatology or functional loss is not the result 
of the service-connected disorder.

2. The veteran does not have arthritis of the left fourth 
finger. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of a 
fracture of the left fourth finger have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5227 (effective prior to August 26, 
2002); Diagnostic Codes 5003, 5227, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA medical examination 
reports dated in February 2002 and July 2005; private 
treatment records; and the veteran's January 2005 hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected residuals of a fracture of 
the left ring finger have been rated by the RO under the 
provisions of Diagnostic Code 5227.  38 C.F.R. § 4.71a (prior 
to August 26, 2002); 38 C.F.R. § 4.71a (2005).  

VA's criteria for evaluating finger injuries were revised 
effective August 26, 2002 during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The Board will consider both versions, as the RO did, 
to determine whether a compensable rating can be awarded.

The former rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating was the only 
schedular rating available for this disorder.  However, the 
schedule indicated that extremely unfavorable ankylosis would 
be rated as amputation under Diagnostic Codes 5152 through 
5156.  In order to classify the severity of ankylosis and 
limitation of motion of the fourth finger, it is necessary to 
evaluate whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the ring finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  Limitation of motion of the 
ring finger warrants zero percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5230 (2005).  Motion of the thumb 
and fingers should be described by appropriate reference to 
the joints whose movement is limited, with a statement as to 
how near, in centimeters, the tip of the thumb can 
approximate the fingers, or how near the tips of the fingers 
can approximate the proximal transverse crease of palm.  

Right fourth finger amputation warrants a 10 percent 
evaluation without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5155 (2005).  A 20 percent 
evaluation is warranted with amputation of the ring finger 
with more than one half of the bone lost.  Id.  

The veteran asserts that his left ring finger is deformed and 
that symptomatology has worsened over the past decade.  He 
complains of pain, tenderness, numbness, and reduced range of 
motion.  Finally, he states that his left ring finger has 
become a trigger finger, contracting and locking 
involuntarily.

Private medical records reveal complaints of pain.  In 
October 2002, a physician noted minimal thickening of the 
left ring finger distal interphalangeal (DIP) joint as 
compared to the right ring finger DIP joint.  There was no 
droop or angular deformity.  On examination, there was no 
left ring finger triggering.  He had 10 degrees of decreased 
extension and flexion in the left ring finger DIP joint.  
Radiologic evidence showed a slightly increased anterior 
posterior sagital plane diameter at the base of the distal 
phalanx of the left ring finger consistent with a previous 
mallet fracture.

A March 2004 X-ray study revealed early left ring finger DIP 
joint arthritis.  The finger healed functionally but caused a 
small stepoff in the joint when healing leading to arthritis.  
In November 2004, a different private physician, pursuant to 
X-ray study of the left ring finger, diagnosed a healed 
mallet fracture with some narrowing of the joint.  The 
physician, therefore, assumed the development of some early 
arthritis.

VA medical examinations of the left ring finger have yielded 
similar conclusions.  In February 2002, a VA examiner noted 
tenderness and some swelling of the left ring finger.  The 
veteran lacked 20 degrees of flexion at the left ring finger 
metacarpal phalangeal joint.  The examiner diagnosed trigger 
finger, stenosing tenosynovitis of the flexor tendons of the 
left ring finger.  This, according to the examiner, was 
unrelated to the veteran's service-connected residuals of the 
injury to the left ring finger.  An x related to this 
examination revealed normal results.

On July 2005 VA left ring finger examination report, the 
veteran's symptoms were listed as triggering flexor tendon.  
The examiner noted no amputation, ankylosis, deformity, gap 
between thumb pad and tips of fingers, or a gap between the 
left ring finger and the proximal transverse crease of the 
hand on maximal flexion of the finger.  Left hand strength 
and dexterity were normal.  Range of motion for the left ring 
finger DIP joint was from zero to 70 degrees.  There was no 
additional limitation of motion on repetitive use.  There was 
no fatigability or incoordination due to the service-
connected disability.  An X-ray study of the left ring finger 
revealed normal results.  The examiner diagnosed an 
occasional left ring finger trigger finger flexor tendon and 
a healed fracture of the left ring finger DIP joint without 
residual.  The examiner opined, furthermore, that the 
veteran's left ring finger triggering was not part of or a 
result of the service-connected injury residuals.  The 
examiner stated that the flexor tendon nodule is on the other 
side of the hand in the palm, not the finger, so the 
anatomical location supported the conclusion there was no 
relationship to an injury on the tip of the finger.  The 
examiner also noted that most triggering were developmental 
as opposed to post traumatic in nature.

The Board notes that the latest medical findings are most 
relevant herein.  See Francisco, supra.  The most recent 
medical evidence reflects no left ring finger ankylosis.  
Indeed, left ring finger ankylosis has never been diagnosed.  
In the absence of any left ring finger ankylosis, the Board 
need not consider the rating criteria applicable to 
amputation.  Under the criteria applicable prior to August 
26, 2002, therefore, no more than a zero percent evaluation 
is available.  Thus an increased rating cannot be granted.  
The Board emphasizes that all of the medical evidence of 
record indicates that the veteran left ring finger disability 
is no more than mild in nature, and that the veteran's chief 
complaint of triggering is not a component of the service-
connected disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (prior to August 26, 2002).  

Similarly, under the current rating criteria, no more than a 
zero percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2005).  A zero percent evaluation is 
the maximum available evaluation under this diagnostic code.  
Furthermore, no higher evaluation would be available under 
Diagnostic Code 5230, as a zero percent evaluation is the 
maximum evaluation available for ring finger limitation of 
motion.  

Furthermore, the Board concludes that a 10 percent evaluation 
is not warranted under Diagnostic Code 5155, because the mild 
nature of the veteran's service-connected left ring finger 
disability coupled with the absence of ankylosis leads the 
Board to conclude that his service-connected disability is 
not tantamount to amputation, in which case a compensable 
evaluation would be warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5155.

The veteran argues he has arthritis of the finger as a result 
of the in-service injury and should be rated accordingly.  An 
evaluation under Diagnostic Code 5003 or 5010 is not 
warranted.  38 C.F.R. § 4.71a (2005).  Under Diagnostic Code 
5010, arthritis due to trauma is evaluated under Diagnostic 
Code 5003, degenerative arthritis.  Diagnostic Code 5003 
specifies that degenerative arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  The latest medical evidence, which is of 
greatest concern herein, reveals no left finger arthritis.  
See Francisco, 7 Vet. App. At 58 (holding that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Previously, in 
November 2004, arthritis of the left ring finger was merely 
suspected.  The Board acknowledges that in March 2004, 
arthritis was discerned.  However, the two later in time 
assessments, at most, reveal only possible arthritis.  In any 
event, in the Board's view, the latest radiologic evidence is 
most accurately representative of the current state of the 
veteran's left ring finger.  As such, it is the evidence upon 
the Board relies herein in determining that the absence of 
left finger arthritis militates against awarding compensation 
under Diagnostic Codes 5003 and 5010.  The Board reminds the 
veteran that VA decision makers have discretion to accept or 
reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  Again, the Board 
has explained that it finds that the later in time evidence 
best reflects the present state of the veteran's finger.  It 
should also be noted that even if arthritis were present, for 
the sake of argument, VA's Rating Schedule would rate it 
according to limitation of motion of the affected joint.  
Here, as discussed in detail above, limitation of motion of 
the fourth finger is noncompensable no matter how severe.  A 
rating could not be applied under Diagnostic Code 5003 alone 
since the veteran is only service-connected for one minor 
joint (the finger), and a 10 percent rating would be 
considered only if a group of minor joints were service-
connected.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  According 
to the most recent medical findings, symptoms such as 
fatigability and incoordination are absent, and there is no 
additional limitation of motion on repetitive use.  The 
veteran's disability has consistently been characterized as 
mild.  The Board, therefore, concludes that additional 
compensation under these provisions would be inappropriate.  
Even accepting that he may have some residual pain from the 
in-service injury, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The two VA examiners clearly stated there is no relationship 
between the alleged triggering of the finger and the in-
service injury.  The examiner in 2005 provided a rationale, 
including the anatomical location of the tendon that leads to 
triggering and its relationship to the joint that was injured 
during service.  This opinion is clearly of more weight than 
any speculative opinion to the contrary, and any symptoms 
from this condition cannot be considered.


Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the veteran in August 2001, October 2003, and 
April 2005.  Those letters advised the veteran of what 
information and evidence was needed to substantiate the claim 
decided herein and of his and VA's respective duties for 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

He was specifically informed that it was his responsibility 
to support the claim with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and 
supplemental statements of the case, he was provided with 
specific information as to why this claim was denied, and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the statement of 
the case.

The RO's letters did not specifically direct the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.  Indeed, he has stated in writing on more than one 
occasion that he had no further evidence to submit.  

When considering the notification letters, the rating 
decision on appeal, the statement of the case, and the 
supplemental statements of the case as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to furnish to VA any evidence pertaining to 
the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the veteran notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The 2001 notice was 
provided prior to the adjudication of this claim.  To the 
extent that notice was deficient in any manner, it was 
supplemented by additional notice in 2003 and 2005.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement, if present, was harmless error.  See 
Mayfield, supra.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured any error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  


The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded more than one medical examination to 
obtain an opinion as to the current severity of his service-
connected left ring finger disability.  He argues the recent 
examination was inadequate, but the Board disagrees.  The 
examiner noted the claims file was present and reviewed.  The 
examination report contains detailed findings on the finger 
disability and the opinion requested by the Board.  The 
examiner provided a medical rationale for the opinion, so it 
is adequate.

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board consideration of the merits of the claim in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


